ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_02_EN.txt. 272

SEPARATE OPINION OF JUDGE KOROMA

It is not without considerable misgivings that 1 have voted in favour of
the Court’s Order, not least because of my concern regarding its effect
and perceived effect on the sound administration of justice particularly in
a case where allegations of grave breaches of the Genocide Convention
and other massive violation of human rights have been made.

On 20 March 1993, the Government of Bosnia and Herzegovina insti-
tuted proceedings against the Government of Yugoslavia in respect of a
matter concerning the Application of the Convention on the Prevention and
Punishment of the Crime of Genocide as well as various matters which Bos-
nia and Herzegovina claims are connected thereto. Bosnia and Herzegovina
invoked Article IX of the said Convention as the basis of the Court’s juris-
diction. Immediately thereafter it submitted a request for the indication of
provisional measures under Article 41 of the Statute of the Court.

On | April 1993, Yugoslavia submitted written observations on Bosnia
and Herzegovina’s request for provisional measures and in turn requested
the Court to order the application of provisional measures to Bosnia-
Herzegovina.

By an Order dated 8 April 1993, the Court granted interim measures of
protection in the light of the gravity and urgency of the situation, so as to
prevent irreparable damage to rights under the Genocide Convention. In
reaching this decision, the Court appeared to have also taken into con-
sideration the serious allegations of genocide that were made, the humani-
tarian aspect of the case as well as the need to ensure that Bosnia and
Herzegovina survived as a State. On 27 July 1993, Bosnia and Herze-
govina submitted a new request for the indication of provisional meas-
ures. On 10 August, Yugoslavia also submitted a request for the indica-
tion of provisional measures. By an Order dated 13 September 1993, the
Court reaffirmed the measures indicated in its Order of 8 April 1993,
declared that those measures should be immediately and effectively imple-
mented and noted that:

“great suffering and loss of life has been sustained by the population
of Bosnia-Herzegovina in circumstances which shock the conscience
of mankind and flagrantly conflict with moral law and the spirit and
aims of the United Nations” (Application of the Convention on the
Prevention and Punishment of the Crime of Genocide, Provisional
Measures, Order of 13 September 1993, 1 C.J. Reports 1993, p. 348,
para. 52).

33
273

APPLICATION OF GENOCIDE CONVENTION (SEP. OP. KOROMA)

The Court also observed that since its previous Order:

“the grave risk which the Court then apprehended of action being
taken which may aggravate or extend the existing dispute over the
prevention and punishment of the crime of genocide, or render it
more difficult of solution, has been deepened by the persistence of
conflicts on the territory of Bosnia-Herzegovina and the commission
of heinous acts in the course of those conflicts” (Z C.J. Reports 1993,
p. 348, para. 53).

Following this reaffirmation of the Court’s previous Order, on 15 April
1994 within the time-limit laid down at its request, Bosnia and Herze-
govina filed its Memorial and made the following submissions:

“On the basis of the evidence and legal arguments presented in
this Memorial, the Republic of Bosnia and Herzegovina,

Requests the International Court of Justice to adjudge and declare
[inter alia],

1. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro), directly, or through the use of its surrogates, has violated
and is violating the Convention on the Prevention and Punishment
of the Crime of Genocide, by destroying in part, and attempting to
destroy in whole, national, ethnical or religious groups within the,
but not limited to the, territory of the Republic of Bosnia and Herze-
govina, including in particular the Muslim population, by

— killing members of the group;

— causing deliberate bodily or mental harm to members of the
group;

— deliberately inflicting on the group conditions of life calculated
to bring about its physical destruction in whole or in part;

— imposing measures intended to prevent births within the group.

4. That the Federal Republic of Yugoslavia (Serbia and Mon-
tenegro) has violated and is violating the Convention on the Preven-
tion and Punishment of the Crime of Genocide by virtue of having
failed to prevent and to punish acts of genocide.”

On 21 March 1995, Yugoslavia invoked Article 79, paragraph 1, of the
Rules of Court, and raised preliminary objections concerning, respec-
tively, the admissibility of the Application and the jurisdiction of the
Court to hear the case. By its Judgment dated 11 July 1996, the Court
dismissed the preliminary objections and found that on the basis of

34
274 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. KOROMA)

Article IX of the Genocide Convention it had jurisdiction to adjudicate
upon the dispute and that the Application was admissible.

In the light of the foregoing, it thus took more than three years after
the institution of proceedings alleging grave violations of the Genocide
Convention for the Court to be in a position to declare that it had juris-
diction to adjudicate upon the matter and that the Application was
admissible. As has been recognized above, in its consideration of and
decision to grant interim measures of protection, the Court must have
realized the urgency of the matter as well as the need to protect the rights
of the individuals. This together with its consideration and tts disposal of
the preliminary objections raised by the Respondent were all in accord-
ance with the Statute and Rules of Court. However, one could not have
failed to observe that it took more than three years from the commence-
ment of proceedings for the Court to be in a position even to declare that
it is entitled to exercise its jurisdiction in a matter of such grave impor-
tance which had been submitted to it for consideration. Three years to
find that it is competent to hear a matter in which the Court itself had
noted the sustaining of “great suffering and loss of life” and “in circum-
stances which shock the conscience of mankind and flagrantly conflict
with moral law and the spirit and aims of the United Nations”! {4 CJ.
Reports 1993, p. 348, para. 52.) It had, moreover, in its Order of 8 April
1993 indicated that the Respondent should take all measures within its
power to prevent genocide and that both Yugoslavia and Bosnia and
Herzegovina were under a clear obligation to do all in their power to pre-
vent the commission of any acts of genocide.

Following the Court’s finding that it was entitled to exercise its Juris-
dictional function and that the Application was admissible, on 22 July
1997, Yugoslavia, within the time-limit laid down by the Court, filed its
Counter-Memorial which “included counter-claims” in accordance with
Article 80, paragraph 2, of the Rules of Court. The Yugoslav claims are
also based on the 1948 Genocide Convention. However, and as recounted
in the Order, the acts which Yugoslavia alleges Bosnia and Herzegovina
committed in breach of the Convention are different from those it is
accused of by Bosnia and Herzegovina. Furthermore the acts described
in the Yugoslav claims are acts which were allegedly committed outside
its territory against persons over whom it has no jurisdiction (in fact,
these are acts which it is alleged were perpetrated on the territory of Bos-
nia and Herzegovina against part of its population); conversely, the acts
charged by Bosnia and Herzegovina in its original claims are acts which
are alleged to have been committed on its own territory and against some
of its own nationals.

When the Counter-Memorial of Yugoslavia was sent to Bosnia and
Herzegovina on 28 July 1997, Bosnia and Herzegovina indicated that it
would not only request “a short time-limit to be set for the next phase of

35
275 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. KOROMA)

the proceedings, but also . . . an early date to hear the Parties according
to Article 80, paragraph 3, of the Rules of Court”. Bosnia and Herze-
govina contends that the counter-claims submitted by the Respondent on
22 July 1997 do not meet the criterion set out in Article 80, paragraph |,
of the Rules of Court, that they should therefore not be joined to the
original proceedings and that, should Yugoslavia so desire, it could
always submit to the Court an application instituting proceedings through
the normal channels.

Yugoslavia, for its part, submitted that the counter-claims are directly
connected with the subject-matter of Bosnia and Herzegovina’s claim, are
based on the same legal ground and fulfil the conditions laid down in
Article 80, paragraphs 1 and 2, of the Rules of Court. It requested the
Court to reject the requests of Bosnia and Herzegovina that the counter-
claim did not fulfil the criterion laid down in the Rules of Court.

It was against this background that the Court considered this matter
and came to the conclusion that part of the submissions of the Counter-
Memorial of Yugoslavia constitute “counter-claims” within the meaning
of Article 80 of the Rules of Court. The Court therefore found the
counter-claims admissible and decided that they should be joined to the
original proceedings. In accordance with this decision the Court directed
Bosnia and Herzegovina to submit a Reply and Yugoslavia a Rejoinder
relating to the claims of the two Parties and fixed the following dates as
time-limits for the filing of these pleadings:

for the Reply of Bosnia and Herzegovina — 23 January 1998;

for the Rejoinder of Yugoslavia — 23 July 1998.

The Court also reserved the remainder of the proceedings.

After this latest decision, it is now four years after proceedings were
instituted alleging grave breaches of the Genocide Convention and, even
by dint of the Rules of Court regarding pleadings, the matter has still not
reached a stage when it is ready for oral hearings. The admissibility and
joinder of the counter-claims to the original claim in this matter thus
have the effect of further prolonging what is otherwise a matter requiring
urgent consideration by the Court in the interests of the sound adminis-
tration of justice.

As the Court itself has acknowledged, the idea of a counter-claim is
essentially to achieve procedural economy whilst enabling the Court to
have an overview of the respective claims of both parties and to decide
them more consistently. However, and as the Court has also pointed out,
the admissibility of the counter-claims must of necessity relate to the aims
thus pursued and be subject to conditions designed to prevent abuse, thus
when in the interests of the proper administration of justice the Court is

36
276 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. KOROMA)

required to rule on the respective claims of the parties in one sole set of
proceedings, the Court must not, for all that, lose sight of the interests of
the main Applicant to have its claim decided within a reasonable time
period.

From this perspective, one cannot view with equanimity or fail to be
concerned by the effect the Court’s decision to join the counter-claims to
the original Application at this stage would appear to have on the sound
and proper administration of justice, and in particular on the interests of
the Applicant to have its claim decided within a reasonable time-frame.

As we have noted above, this is not to say that all the steps taken so
far, by both Parties and the Court, have not been in accordance with the
Statute and Rules of Court. That the Court should maintain its judicial
impartiality and objectivity at all times and ensure that the arguments of
both sides to this dispute are given a fair hearing is beyond question.
Nonetheless, the Court, in considering and applying Article 80, para-
graph 3, of the Rules, should have carried out this exercise in such a way
as to prevent further delay in this matter since that delay could give the
appearance of further extending the gestation period of this case and the
delay of justice.

Article 80, paragraph 3, of the Rules of Court provides as follows:

“In the event of doubt as to the connection between the question
presented by way of counter-claim and the subject-matter of the
claim of the other party the Court shall, after hearing the parties,
decide whether or not the question thus presented shall be joined to
the original proceedings.”

It is also my considered view that in exercising its discretion under this
provision and before reaching its decision, the Court should have granted
oral hearings to the Parties especially since, even according to the Parties’
own submissions, their respective claims do not stem from the same facts,
although those facts form part of the same factual complex in the eyes of
the Court. The Order, inter alia, states that a counter-claim cannot be
used to impose on the Applicant any claim the Respondent may choose,
since this could entail the risk of infringing the Applicant’s rights and of
compromising the proper administration of justice. It therefore seems to
me that the Court, in exercising its discretion under this provision, should
have done so in such a way as to avoid further delay in such a serious
matter and to avoid running the risk that its Order on the Respondent’s
claims might appear to compromise the proper administration of justice.
I am convinced that this was not the Court’s intention. However, in my
view since the issue of counter-claims is not often visited by the Court,
particularly where the Court is called upon to make a ruling, and since
the Rules of Court aim, among other things, to simplify and expedite the

37
277 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. KOROMA)

procedure of the Court, it is perhaps now not untimely for the relevant
provisions of the Rules to be reviewed, and if necessary, adapted to a
changing world as well as to the pace of events.

(Signed) Abdul G. Koroma.

38
